Detailed Action
	This action is responsive to an original application filed on 9/26/2019 with acknowledgement that this application is a 371 of PCT/GB2018/050744 and claims a priority date of 3/27/2017 to foreign application GB1704853.9. 
	Claims 1-15 are currently pending.  Claims 1 and 15 are independent claims.  Claims 4-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim.   

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/23/2022 has been entered.

Response to Amendment
The response filed on September 23, 2022 is acknowledged.  Three pages of amended claims were received on 4/29/2022.  Claim 1 has been amended.  Claim 1 has been amended such that it is no longer objected to. 

Election/Restrictions
Applicant’s election of Group I, Nozzle Species II (Fig. 2B), and Thread Profile Sub-Species II (Fig. 3B) readable to Claims 1-3, in the reply filed on 6/14/2021 is acknowledged.  
Because applicant did not distinctly and specifically point out any errors in the restriction requirement, the election has been treated as an election without traverse.  (MPEP § 818.01(a)).  
Claims 4-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 7,494,633 to Stanton et al. (“Stanton”) in view of US PGPUB 2011/0030376 A1 to Milosavljevic et al. (“Milosavljevic”).
	As to Claim 1, Stanton discloses a nozzle (Fig. 1 #12 “nozzle”) for a combustion abatement apparatus (See Annotated Fig. 1) operable to treat an effluent stream from a processing tool (See Col. 3 Lines 10-11), said nozzle comprising:
	a nozzle body (See Annotated Fig. 1) configured to be located in a bore (Fig. 1 #16 “bore”) formed in a top plate (Fig. 1 # 18 “top plate”) of a treatment chamber (Fig. 1 # 14 “combustion chamber”) of the combustion abatement apparatus, the nozzle body defining
	a nozzle inlet (See Annotated Fig. 1) operable to receive said effluent stream, 
	a nozzle outlet (See Annotated Fig. 1), and
	a conduit (See Annotated Fig. 1) extending between said nozzle inlet and said nozzle outlet and operable to convey said effluent stream in a direction of flow from said nozzle inlet to said nozzle outlet (See Annotated Fig. 1 and Col. 5 Lines 4-29) such that the effluent stream reaches the nozzle outlet prior to combustion of said effluent stream (See Col. 3 Lines 38-45 and Annotated Fig. 1).
	Regarding Claim 1, Stanton does not disclose comprising an effluent stream rotator configured to rotate said effluent stream around said direction of flow to form a rotating effluent stream, characterized in that said effluent stream rotator comprises an elongated helical structure extending along a surface of said conduit, wherein said elongated helical structure comprises an exposed surface facing an axis of said conduit and wherein said nozzle outlet is operable to exhaust the rotating effluent stream into the treatment chamber.
	However, Milosavljevic discloses a nozzle (See Fig. 2 #15 “fuel tube”) for a combustion abatement apparatus (Fig. 2 #1 “burner”, which per Paragraph 0010 burns fuel and reduces emissions, thus can be considered a combustion abatement apparatus) operable to treat an effluent stream (Fig. 2 #14 “fuel”) from a tool (See Annotated Fig. 2, the source of fuel is the tool), said nozzle comprising: 
	a nozzle body (See Annotated Fig. 2) defining
	a nozzle inlet (See Annotated Fig. 2) operable to receive said effluent stream (See Annotated Fig. A), 
	a nozzle outlet (See Annotated Fig. 2, a nozzle outlet is a single hole #15a), and 
	a conduit (See Annotated Fig. 2) extending between said nozzle inlet and said nozzle outlet (See Annotated Fig. 2) and operable to convey said effluent stream in a direction of flow from said nozzle inlet to said nozzle outlet (See Annotated Fig. 2) such that the effluent stream reaches the nozzle outlet prior to combustion of said effluent stream (See Paragraph 0066); and
	an effluent stream rotator (Fig. 7a # 40 “helical V-formed grooves”) configured to rotate said effluent stream around said direction of flow to form a rotating effluent stream (See Paragraph 0066) characterized in that said effluent stream rotator comprises an elongated helical structure extending along a surface of said conduit (See Annotated Fig. 7a and Paragraph 0066), wherein said elongated helical structure comprises an exposed surface facing an axis of said conduit (See Annotated Fig. 7a showing a conduit axis), and wherein said nozzle outlet is operable to exhaust the rotating effluent stream into a treatment chamber (See Annotated 2, the treatment chamber is a chamber where the fuel ignites). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the nozzle of Stewart to comprise the effluent stream rotator of Milosavljevic, as doing so would yield the predictable result of enhancing turbulence of the flow of fuel and improving mixing of fuel with air (See Paragraph 0066)
	As to Claim 2, in reference to the nozzle of Stewart in view of Milosavljevic as applied to Claim 1 above, Milosavljevic further discloses wherein said effluent stream rotator is configured to rotate said effluent stream about a flow axis defined by said direction of flow (See Annotated Fig. 7a, the conduit axis is the flow axis).
	As to Claim 3, in reference to the nozzle of Stewart in view of Milosavljevic as applied to Claim 1 above, Milosavljevic further discloses wherein said effluent stream rotator is configured to rotate said effluent stream into a vortex (See Paragraph 0066).

    PNG
    media_image1.png
    673
    529
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    746
    1235
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    584
    724
    media_image3.png
    Greyscale

Response to Arguments
Applicant’s arguments with respect to Claims 1-3 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See Notice of References Cited Form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN EDWARD SCHWARTZ whose telephone number is (571)272-1770. The examiner can normally be reached Monday - Friday 9:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KEVIN EDWARD SCHWARTZ/Examiner, Art Unit 3752                                                                                                                                                                                                        October 18, 2022

/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        October 20, 2022